NO. 12-13-00207-CR

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JOHN KEELY BATTLES,                                §            APPEAL FROM THE 273RD
APPELLANT

V.                                                 §            JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §           SHELBY COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
        This appeal is being dismissed for want of jurisdiction. Following a guilty plea, Appellant
was convicted of intoxication assault, and his sentence was imposed in open court on February 15,
2013.
        Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after the day sentence is imposed or suspended in open court
unless a motion for new trial is timely filed.    TEX. R. APP. P. 26.2(a)(1). When a timely motion
for new trial has been filed, notice of appeal shall be filed within ninety days after the sentence is
imposed or suspended in open court. TEX. R. APP. P. 26.2(a)(2). A motion for new trial is timely
when it is filed no later than thirty days after the date the trial court imposes sentence in open court.
TEX. R. APP. P. 21.4(a).
        Appellant filed a motion for new trial. To extend the time for filing Appellant’s notice of
appeal, the motion for new trial was due to have been filed no later than March 18, 2013.
However, the motion was not filed until March 28, 2013. Therefore, Appellant’s motion for new
trial was untimely, and his notice of appeal was due to have been filed on or before March 18,
2013.    See TEX. R. APP. P. 21.4(a), 26.2(a)(1). Appellant did not file his notice of appeal until
June 11, 2013, and did not file a motion for extension of time to file his notice of appeal as
permitted by Texas Rule of Appellate Procedure 26.3. See TEX. R. APP. P. 26.3 (appellate court
may extend time for filing notice of appeal if, within fifteen days after deadline for filing notice of
appeal, appellant files notice of appeal in trial court and motion complying with Texas Rule of
Appellate Procedure 10.5(b) in appellate court). Therefore, his notice of appeal was untimely,
and this court does not have jurisdiction of the appeal.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered July 24, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)

                                                           2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                             JULY 24, 2013


                                         NO. 12-13-00207-CR


                                     JOHN KEELY BATTLES,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee

                            Appeal from the 273rd Judicial District Court
                         of Shelby County, Texas. (Tr.Ct.No. 10CR18,060)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      3